    6:18-cv-00056-RAW Document 126 Filed in ED/OK on 04/02/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION,                      )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )
                                          )
MCKESSON CORPORATION;                     )
CARDINAL HEALTH, INC.;                    )                Case No. 18-cv-CV-00056-RAW
CARDINAL HEALTH 110, LLC;                 )
AMERISOURCEBERGEN DRUG                     )
CORPORATION;                              )
CVS HEALTH CORPORATION;                   )
CVS PHARMACY, INC.;                       )
OKLAHOMA CVS PHARMACY, LLC;               )
WALGREENS BOOTS ALLIANCE, INC.;           )
WALGREEN CO.;                             )
WAL-MART STORES, INC.,                    )
                                          )
      Defendants.                         )
_________________________________________ )


              PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff Cherokee Nation respectfully files the attached Order entered April 2, 2020, in

City and County of San Francisco v. Purdue Pharma, LP, Case No. 18-cv-07591 (N.D. Cal.) (“San

Francisco”) pending before the Honorable Charles R. Breyer.

       This Order pertains to the Status Report filed on March 30, 2020 (ECF No. 120).

       San Francisco was remanded by Judge Polster from the Prescription Opiates MDL in the

same remand order as Cherokee Nation.

       The remand court in San Francisco ordered that the defendants’ motions to dismiss should

be limited to issues not previously resolved in the MDL, as set forth more fully in the attached

Order. See Exhibit A.
    6:18-cv-00056-RAW Document 126 Filed in ED/OK on 04/02/20 Page 2 of 2



Dated: April 2, 2020
                                                        Respectfully Submitted,


                                                        /s/ Tyler Ulrich
                                                        Tyler Ulrich (pro hac vice)
                                                        BOIES SCHILLER FLEXNER LLP
                                                        100 SE 2nd Street, Suite 2800
                                                        Miami, Florida 33131
                                                        tulrich@bsfllp.com
                                                        Tel: (305) 539-8400
                                                        Fax: (305) 539-1307

                                                        Attorney General Sara Hill
                                                        Assistant Attorney General Chrissi Nimmo
                                                        Assistant Attorney General John Young
                                                        THE CHEROKEE NATION
                                                        P.O. Box 948
                                                        Tahlequah, OK 74464

                                                        ATTORNEYS FOR PLAINTIFF




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of April, 2020, I electronically filed and transmitted the

foregoing document to the Clerk of the Court using the CM/ECF System for electronic service on

all counsel of record in this action.




                                                   2
